*2
JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed January 31, 2014, be affirmed. Appellant states in her brief that the question presented on appeal is whether the district court “acted in Treason,” Br. at 12, but she has not established that in dismissing her complaint without prejudice, the district court committed treason, see U.S. Const., art. Ill, § 3, cl. 1, nor has she shown the dismissal was in error.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.